Title: To James Madison from John Armstrong, 25 October 1805
From: Armstrong, John
To: Madison, James


          
            ⟨De⟩;ar Sir,
            25 October 1805. Paris.
          
          You will see by an article in the enclosed paper that the Emperor (Napoleon) has begun the war by throwing Sixes. In twenty four days from that on which he crossed the Rhine he has traversed Suabia, assembled the Several column[s] of his army at Newburg, forced the passage of the Danube, and either killed or captured the whole of the Austrian Army under Prince Ferdinand & Gen. Mack. He has now no force to combat or destroy in his march to Vienna, excepting what may be presented by the first Russian Column of 50,000 men which has recently gained the Eastern banks of the Inn, they Cannot occupy him either long or seriously. Where this Career is to end, or what will be its consequences to Europe, are problems highly interesting. Should Prussia see in this new & extravagant Success only new motives to her old System of neutrality, or sufficient ones for taking part with the Conqueror, the fate of Austria is inevitably fixed. My last letter from you is dated the 6th. of June. Mr. Bowdoin is still in England. With much respect & esteem, I am Sir, Your most obedient & very hum. Servant
          
            John Armstrong
          
        